Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Um (KR 20130002709 A I) in view of Farmer et al. (US 6481684 B1) (hereinafter “Farmer”). Regarding Claim 1, Um teaches the first, third, and fourth elements of the claim hereinafter (1a), (1c), and (1d) respectively, but does not teach the second element, hereinafter (1b). Farmer teaches (1b). Um teaches 
(1a), a holder for mounting to a shopping cart and supporting a smart device, comprising a receptacle for receiving the smart device, the receptacle including a planar surface having a front face and a back face (Figures 1 and 3, below);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Um)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Um)
 (1c), a sidewall extending perpendicularly away from the front face of the planar surface along each side and along the bottom portion of the planar surface (see Figure 3, above);
(1d), at least one fastener for securing the receptacle to the shopping cart (see Figure 3, above).
As indicated above, Um teaches (1a), (1c), and (1d) but does not teach (1b). Farmer teaches
(1b), the planar surface defining a channel extending from a top portion of the planar surface to a closed bottom portion of the planar surface, and the channel extending more than half of a length of the planar surface (Farmer Figures 1 and 2, below; Farmer Paragraph 2: “Top recess 28 is formed by surface 31 which extends in curved fashion below a plane T-T along the top of plate 10.”).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the smart device holder of Um to provide a channel that extends more than half of a length of the planar surface as taught by Farmer. As such, “…top recess 28 is shaped so that, when a mobile device which contains a clip is held onto plate 10, the portable personal communication device is mounted in a very stable, non-wobbling manner, with considerable ease of use.” as recognized by Farmer (Paragraph 2).

Regarding Claim 4, Um teaches that the receptacle has fixed dimensions (Figure 3, above; note non-adjustable, one-piece construction of receptacle).
Regarding Claim 5, Um teaches that the channel is configured to receive an accessory of the smart device between each side of the planar surface (Figure 3, above; note that the channel could accommodate an accessory that protrudes from the back side of the planar surface of the smart device).
Regarding Claim 6, Um teaches that the sidewall extending perpendicularly away from and along each side of the planar surface includes a first sidewall and a second sidewall opposite the first sidewall, and wherein a distance between the first sidewall and the second sidewall is less than a length of the smart device (Figure 3, above).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Um (KR 20130002709 A I) in view of Farmer et al. (US 6481684 B1) (hereinafter “Farmer”) and further in view of Mersky (US 20140091192 A1 I). Regarding Claim 3, the combination of Um and Farmer teaches a holder for mounting a smart device receptacle to a shopping cart but does not teach fasteners on the receptacles back face. Mersky teaches at least one fastener compris[ing] a first fastener and a second fastener disposed on opposite sides of the back face of the receptacle (Mersky Figure 3, below).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Mersky)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the receptacle of Um to provide a fastener or fasteners on the back face as taught by Mersky. Doing so would enable each fastener to be “slidable toward the other…such that a distance between the pair…may be adjustable” as recognized by Mersky (Paragraph 0022).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Um (KR 20130002709 A I) in view of Farmer et al. (US 6481684 B1) (hereinafter “Farmer”) and further in view of Carnevali (US 20090140113 A1 I). Regarding Claim 7, the combination of Um and Farmer teaches a holder for mounting a smart device receptacle to a shopping cart but does not teach a recessed portion. Carnevali teaches a recessed portion extending from the back face of the planar surface across the channel (Carnevali Figures 14 and 15, below).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(Carnevali)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the smart device receptacle of Um to provide a recessed portion as taught by Carnevali. Doing so would provide an “…attachment base of the relatively positionable mounting platform of [the] universal mounting apparatus…” as recognized by Carnevali (Paragraph 0066).
Claims 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Um (KR 20130002709 A I) in view of Harris-Johnson (US 20180069580 A1). Regarding Claim 8, Um teaches the first four elements of the claim, hereinafter (8a), (8b), (8c), and (8d) respectively, but does not teach the last element of the claim, hereinafter (8e). Um teaches
(8a), a holder for mounting to a shopping cart and supporting a smart device, comprising a receptacle for receiving the smart device (see rejection for (1a), above);
(8b), the receptacle having a length less than a length of the smart device and a width less than the length of the smart device (Figure 3, above);

(8d), a sidewall extending perpendicularly away from the front face of the planar surface along each side and along a bottom of the planar surface (see rejection for (1c), above).
As indicated above, Um teaches (8a)-(8d) but does not teach (8e). Harris-Johnson teaches
(8e), a first fastener for securing the receptacle to a handle of the shopping cart and a second fastener for securing the receptacle to the handle of the shopping cart, wherein the first fastener and the second fastener are disposed on opposite sides of the channel (Harris-Johnson Figure 1, below; Paragraph 0049: “FIG. 1 shows front and rear view of a cellular phone accessory for carrying a cellular phone 10.”).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Harris-Johnson Figure 1

Regarding Claim 9, Um teaches a holder for a smart device but does not teach first and second fasteners. Harris-Johnson teaches that the first fastener and the second fastener are shaped and configured to extend at least partially around a circumference of the handle of the shopping cart (Harris-Johnson Figure 2, below; Paragraph 0054: “FIG. 2 shows cellular phone accessory with two bands 21, 22, the upper band 22, and the lower band 21. The upper band 22 and the lower band 21 are attached to a strap. The lower band 21 is attached to one end of the strap. This strap is secured into a ring attachment 23 that is inserted into the swivel on the back of the cellular phone case 19. This strap is adjusted using snaps provided along the length of the strap between the places where the bands 21, 22 are attached.”).
Regarding Claim 11, Um teaches a holder for mounting a smart device receptacle to a shopping cart but does not teach a removable fastener. Harris-Johnson teaches that the first fastener and the second fastener are removably connected to the receptacle (Harris-Johnson Figure 2, below; Paragraph 0068: “…the band 14 includes a guide portion 30 and a lock 31. The band 14 is guided through the guide portion 30 for wrapping around hand, fingers or other body parts of a person...”).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Harris-Johnson Figure 2
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the receptacle of Um to provide first and second fasteners that are removably connected as taught by Harris-Johnson. As such, “…when the band 14 is wrapped around to have a fitting on the body part, the lock 31 locks the band position to remain the band in the fitting position around the body part” as recognized by Harris-Johnson (Paragraph 0068).
Regarding Claim 12, Um teaches that the receptacle has fixed dimensions (Um Figure 3, above; note non-adjustable, one-piece construction of receptacle).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Um (KR 20130002709 A I) in view of Harris-Johnson (US 20180069580 A1) and further in view of Bacallao (US 20180187829 A1 I) (hereafter “Bacallao 2018”). Regarding Claim 10, the combination of Um and Harris-Johnson teaches a holder with two fasteners for mounting a smart device receptacle to a shopping cart but does not teach a fastener covered by the receptacle. Bacallao 2018 teaches that each fastener of the first fastener and the second fastener has an open end for positioning the fastener around the handle, and wherein, upon positioning the fastener around the handle and connecting the fastener to the receptacle, the open end of the fastener is covered by the receptacle (Bacallao 2018 Figure 6, below; note that receptacle 50 effectively covers fastener 10).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the receptacle of Um to provide a fastener covered by the receptacle as taught by Bacallao 2018. Doing so would enable portable devices to be “repeatably inserted into the cradle for use by a customer in a hands-free manner, for example, allowing the customer to push the shopping cart while also viewing a display on the computing device attached to the cradle on the shopping cart.” as recognized by Bacallao 2018 (Paragraph 0064).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(Bacallao 2018)
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Um (KR 20130002709 A I) in view of Farmer et al. (US 6481684 B1) (hereinafter “Farmer”), further in view of Bacallao (US 20180187829 A1 I) (hereafter “Bacallao 2018”), and further in view of Bacallao (US 20190126965 A1 I) (“hereafter Bacallao 2019”). 
Regarding Claim 13, the combination of Um and Farmer teaches a holder for mounting a smart device receptacle to a shopping cart but does not teach a clip-style fastener. Bacallao 2018 teaches that at least one fastener is a clip-style fastener (Bacallao 2018 Figure 5, Reference Characters 22 and 24, above; Paragraph 0074: “…the interlock slide 25 tapers from an outermost surface of the slide 25 to a region where the slide 25 extends from the outer surface of the inner clip component 24…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the receptacle of Um and Farmer to provide a clip-style fastener as taught by Bacallao 2018. Doing so would ensure that “multiple screws or other permanent fastening components are not required to secure the clip mechanism 10 to a shopping cart handlebar” as recognized by Bacallao 2018 (Paragraph 0078).
Regarding Claim 14, the combination of Um, Farmer, and Bacallao 2018 teaches a smart device receptacle with a clip-style fastener but does not teach drainage slots. Bacallao 2019 teaches that a portion of the sidewall extending along the bottom of the planar surface includes a slot for allowing liquid to drain from the receptacle (Bacallao 2019 Figure 1, Reference Character 109, below; Paragraph 0050: “In some embodiments, the mobile device holder 10 includes third openings 109A, 109B (generally, 109) at corners of the interior region 110 opposite the second openings 107. The third openings 109 may be drain holes. In particular, the 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(Bacallao 2019)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the receptacle of the combination of Um, Farmer, and Bacallao 2018 to provide a drain slot as taught by Bacallao 2019. Doing so would “allow fluid, debris, cleaning liquid, and so on to be removed from the interior region, and to also allow access to the portion of the interior region near the drain holes from a finger, an elongated object such as a brush, and so on in order to clean the interior region.” as recognized by Bacallao 2019 (Paragraph 0050).

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(Bacallao 2018)
Claims 15, 17, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Stauff et al. (WO 2014144880 A2 I) (hereafter “Stauff”) in view of Um (KR 20130002709 A I) and further in view of Farmer et al. (US 6481684 B1) (hereinafter “Farmer”). Regarding Claim 15, Stauff teaches the first element of the claim (hereafter (15a)) but does not teach the second, third, fourth, or fifth elements (hereafter (15b), (15c), (15d), and (15e), respectively). Um teaches (15b), (15d), and (15e); Farmer teaches (15c). Stauff teaches
(15a), a system for holding a smart device, comprising a shopping cart including a handle (Paragraph 0004: “In another embodiment, the invention provides a shopping cart including a frame supported for movement over the ground, a first handle, and a first basket assembly connected to the frame. The frame includes an upright portion and is capable of supporting a plurality of basket assembly types…”; Abstract: “…The shopping cart may also include a tray is releasably secured to the frame by inserting a tab into a slot. The shopping cart may also include 
	As indicated above, Stauff teaches (15a) but does not teach (15b), (15d), or (15e). Um teaches
	(15b), a holder for mounting to the handle of the shopping cart and supporting the smart device, the holder including, a receptacle for receiving the smart device, the receptacle including a planar surface having a front face and a back face (see rejection for (1a), above);
	(15d), a sidewall extending perpendicularly away from the front face of the planar surface along each side and along the bottom portion of the planar surface (see rejection for (1c), above);
	(15e), at least one fastener for securing the holder to the handle (see rejection for (1d), above).
	As indicated above, Stauff teaches (15a) but does not teach (15c). Farmer teaches the planar surface defining a channel extending from a top portion of the planar surface to a closed bottom portion of the planar surface, and the channel extending more than half of a length of the planar surface (see rejection for (1b), above).
Regarding Claim 17, Stauff teaches a shopping cart system but does not teach receptacle length. Um teaches that the receptacle has a length less than a length of the smart device (Um Figure 3, above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shopping cart system of Stauff to feature a receptacle length less than the smart device length, as taught by Um. Note that 
	Regarding Claim 18, Stauff teaches a shopping cart system but does not teach receptacle width. Um teaches that the receptacle has a width less than the length of the smart device (Um Figure 3, above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shopping cart system of Stauff to feature a width less than the smart device length, as taught by Um. Note that providing a feature "obvious to try" – choosing from a finite number of identified, predictable solutions with a reasonable expectation of success – is likely to be obvious; (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, E.).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stauff et al. (WO 2014144880 A2 I) (hereafter “Stauff”) in view of Um (KR 20130002709 A I), further in view of Farmer et al. (US 6481684 B1) (hereinafter “Farmer”), and further in view of Bacallao (US 20180187829 A1 I) (hereafter Bacallao 2018). Regarding Claim 16, the combination of Stauff and Um teaches a shopping cart system with a smart device receptacle but does not teach a fastener extending around a handle. Bacallao 2018 teaches that at least one fastener is connected to the back face of the planar surface and extends around the handle (Bacallao 2018 Figure 4, above; Paragraph 0076: “When assembled as shown in FIG. 4, the top plate 51, first sidewall 52, second sidewall 53, a bottom plate 54, cradle connector 55, and .

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

(Bacallao 2018)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shopping cart system with a smart device receptacle of the combination of Stauff and Um to provide a fastener that extends around the handle as taught by Bacallao 2018. Doing so would “form a circular, oval, or other relevant shaped interior that surrounds a cross-sectional region of a shopping cart handle or other tubular element and applies a force against the shopping cart element so as to not move, e.g., rotate about the shopping cart handle.” as recognized by Bacallao 2018 (Paragraph 0064).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stauff et al. (WO 2014144880 A2 I) (hereafter “Stauff”) in view of Um (KR 20130002709 A I), further in view of Farmer et al. (US 6481684 B1) (hereinafter “Farmer”), and further in view of Bacallao (US 20190126965 A1 I) (“hereafter Bacallao 2019”). Regarding Claim 19, the combination of Stauff, Um, and Farmer teaches a shopping cart system with a smart device receptacle but does not teach drainage slots. Bacallao 2019 teaches that the sidewall extending .
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shopping cart system that includes a smart device receptacle of the combination of Stauff and Um to provide a drain slot in the receptacle as taught by Bacallao 2019. Doing so would “allow fluid, debris, cleaning liquid, and so on to be removed from the interior region, and to also allow access to the portion of the interior region near the drain holes from a finger, an elongated object such as a brush, and so on in order to clean the interior region.” as recognized by Bacallao 2019 (Paragraph 0050). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stauff et al. (WO 2014144880 A2 I) (hereafter “Stauff”) in view of Um (KR 20130002709 A I), further in view of Farmer et al. (US 6481684 B1) (hereinafter “Farmer”), and further in view of Carnevali (US 20090140113 A1 I). Regarding Claim 20, the combination of Stauff, Um, and Farmer teaches a shopping cart system with a smart device receptacle but does not teach a recessed portion with a fastener. Carnevali teaches a recessed portion extending from the back face of the planar surface across the channel, and wherein the at least one fastener is connected to the recessed portion (Carnevali Figures 14 and 15, above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shopping cart system with a smart device receptacle of the combination of Stauff and Um to provide a recessed portion with a fastener as taught by Carnevali. Doing so would “secure the device cradle to…the attachment base of the relatively positionable mounting platform of [the] universal mounting apparatus” as recognized by Carnevali (Paragraph 0066).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618